 1 Christopher C. Simpson (AZ Bar #018626)
   STINSON LEONARD STREET LLP
 2 1850 N. Central Avenue, Suite 2100
   Phoenix, Arizona 85004-4584
 3
   Tel: (602) 279-1600
 4 Fax: (602) 240-6925
   christopher.simpson@stinson.com
 5
   Sheryl L. Toby (P39114)
 6 Dykema Gossett PLLC
 7 39577 Woodward Ave., #300
   Bloomfield Hills, MI 48304
 8 Tel: 248-203-0522
   Fax: 855-232-1790
 9 Email: stoby@dykema.com
10 Counsel for FCA US LLC
11                           IN THE UNITED STATES BANKRUPTCY COURT
12                                   FOR THE DISTRICT OF ARIZONA
13
      In re                                               Chapter 11
14
      BOB BONDURANT SCHOOL OF HIGH                        Case No. 2:18-bk-12041-BKM
15    PERFORMANCE DRIVING, INC.,
                                                           CERTIFICATE OF SERVICE AND NO
16                     Debtor.                             OBJECTIONS RE: STIPULATED ORDER
17                                                         GRANTING STAY RELIEF, ADEQUATE
                                                           PROTECTION AND CONDITIONAL
18                                                         REJECTION OF CONTRACT

19
      FCA US LLC,
20
                             Movant,
21
      vs.
22    BOB BONDURANT SCHOOL OF HIGH
      PERFORMANCE DRIVING, INC.,
23
24
                             Respondent.
25
26
27            I, Christopher C. Simpson, counsel for FCA US LLC, hereby certify as follows:

28

     Case 2:18-bk-12041-BKM        Doc 116 Filed 01/04/19 Entered 01/04/19 08:01:08           Desc
                                    Main Document    Page 1 of 3
 1             1.    On November 30, 2018, I filed the Notice of Filing Stipulated Order Granting Stay
 2 Relief, Adequate Protection and Conditional Rejection of Contract (Vehicles Attached Hereto As
 3 Exhibit A General Materials On Exhibit B) ("Stipulated Order") [DE 76].
 4             2.    The time to object to the Stipulated Order has expired, and, as of the date of this
 5 certification, counsel has received no objections, and no objections have been filed, according to the
 6 Court’s electronically maintained docket.
 7             3.    Accordingly, FCA US, LLC’s counsel requests that the Court enter the Stipulated
 8 Order, which has been lodged contemporaneously herewith.
 9             RESPECTFULLY SUBMITTED this 4th day of January, 2019.
10                                                 STINSON LEONARD STREET LLP

11
                                                   /s/ Christoper C. Simpson
12                                                 Christopher C. Simpson
13                                                 1850 N. Central Avenue, Suite 2100
                                                   Phoenix, Arizona 85004-4584
14                                                 Attorneys for FCA US, LLC

15
16
17                                     CERTIFICATE OF SERVICE
           I hereby certify that on January 4, 2019, I electronically transmitted the attached document to
18 the Clerk’s Office using the CM/ECF system for filing and for transmittal of a Notice of Electronic
   Filing to all CM/ECF registrants:
19
   COPY mailed same date via U.S. Mail to:
20
21    Bancorp Bank                                   Chase Cardmember Services
      Attn: Lease Payment Center                     P.O. Box 94014
22    P.O. Box 140733                                Palatine, IL 60094-4014
      Orlando, FL 32814-0733
23
      Philadelphia Insurance Co.                     American Express
24
      P.O. Box 70251                                 P.O. Box 981535
25    Philadelphia, PA 19176-0251                    El Paso, TX 79998-1535

26     2060 Digital Phoenix Hubbard                  Goodyear
       Lockbox #511553                               200 Innovation Way
27     P.O. Box 511553                               Akron, OH 44306
28     Los Angeles, CA 90051-8108

                                                   2
     Case 2:18-bk-12041-BKM        Doc 116 Filed 01/04/19 Entered 01/04/19 08:01:08            Desc
      149882929.1                   Main Document    Page 2 of 3
 1     Clifton Larson Allen LLP                   S&S Paving and Construction, Inc.
       P.O. Box 31001-2433                        3401 E. Illini Street
 2     Pasadena, CA 91110-2433                    Phoenix, AZ 85040
 3
       Arizona Business Bank Cardmember           Tempe Dodge Chrysler Jeep Ram Kia
 4     Services                                   7975 S. Autoplex Loop
       P.O. Box 790408                            Tempe, AZ 85284
 5     Saint Louis, MO 63179-0408
 6
       Racer Media & Marketing Inc.               Lamar Companies
 7     17030 Red Hill Avenue                      P.O. Box 96030
       Irvine, CA 92614                           Baton Rouge, LA 70896
 8
       Western States Petroleum, Inc.             Crain Communications Inc.
 9     450 S. 15th Avenue                         29588 Network Place
10     Phoenix, AZ 85007                          Chicago, IL 60673-1295

11     Dig-Phoenix                                Kneaders Bakery and Cafe
       P.O. Box 730824                            871 South Auto Mall Drive
12     Dallas, TX 75373-0824                      American Fork, UT 84003
13
       Firefly Graphics Inc.
14     734 W. Main Street
       Mesa, AZ 85201
15
16
      /s/Karen Graves
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
     Case 2:18-bk-12041-BKM        Doc 116 Filed 01/04/19 Entered 01/04/19 08:01:08   Desc
      149882929.1                   Main Document    Page 3 of 3
